NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        FEB 27 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RICHARD I. FINE; MARYELLEN                      No. 17-55268
OLMAN-FINE,
                                                D.C. No. 2:16-cv-06608-RGK-JPR
                Plaintiffs-Appellants,

 v.                                             MEMORANDUM*

GREGORY FUNDING, LLC, an Oregon
Limited Liability Corporation; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                      for the Central District of California
                   R. Gary Klausner, District Judge, Presiding

                          Submitted February 13, 2018**

Before:      LEAVY, FERNANDEZ, and MURGUIA, Circuit Judges.

      Richard I. Fine and Maryellen Olman-Fine appeal pro se from the district

court’s judgment dismissing their diversity action alleging state law claims relating

to foreclosure proceedings. We have jurisdiction under 28 U.S.C. § 1291. We



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
review for an abuse of discretion the denial of leave to amend. Cervantes v.

Countrywide Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011). We affirm.

       The district court did not abuse its discretion by dismissing the Fines’

complaint without leave to amend because amendment would have been futile.

See id. at 1041 (dismissal without leave to amend is proper when amendment

would be futile).

       The district court did not abuse its discretion by denying the Fines’ motion

to set aside judgment because the Fines failed to establish any basis for relief. See

Sch. Dist. No. 1J, Multnomah Cty., Or. v. ACandS, Inc., 5 F.3d 1255, 1262-63 (9th

Cir. 1993) (setting forth standard of review and grounds for relief under Fed. R.

Civ. P. 60(b)).

       Judges Klausner and Otero did not err by failing to recuse themselves sua

sponte or abuse their discretion by denying the Fines’ motions for recusal because

the Fines failed to establish grounds for recusal. See 28 U.S.C. § 455 (listing

circumstances requiring recusal); Clemens v. U.S. Dist. Court for the Cent. Dist. of

Cal., 428 F.3d 1175, 1178 (9th Cir. 2005) (test for disqualification of judge under

§ 455(a)); United States v. Sibla, 624 F.2d 864, 868-69 (9th Cir. 1980) (setting

forth standard of review); see also Taylor v. Regents of the Univ. of Cal., 993 F.2d
710, 712 (9th Cir. 1993) (adverse rulings alone are insufficient to demonstrate

judicial bias).


                                          2                                       17-55268
      We reject as unsupported by the record the Fines’ contentions that the

district judges violated their due process rights.

      We do not consider matters not properly raised before the district court, or

matters not specifically and distinctly raised and argued in the opening brief. See

Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      Appellees Gregory Funding, LLC, Selene Finance LP, and U.S. Bank

National Association’s request for costs, set forth in their answering brief, is

denied without prejudice to filing a bill of costs.

      Appellees Gregory Funding, LLC, Selene Finance LP, and U.S. Bank

National Association’s request for judicial notice (Docket Entry No. 18) is denied.

      AFFIRMED.




                                           3                                       17-55268